DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/09/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 22-24, 26,27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oppenheimer (USPN 5,601,080).
	Regarding claims 1 and 22, Oppenheimer discloses a method of detecting infection of a patient, comprising: receiving patient fluid through a fluid conduit (Col.5 line 20-Col.6 line 50); measuring an optical characteristic of the patient fluid at two or more wavelength ranges; (light sources 26-27 figures 1-2, Col.5 line 20-Col.6 line 50, and detector 32, figures 1-2, Col.5 line 20-Col.6 line 50); estimating a leukocyte concentration based at least in part on the optical characteristic measurement at the two or more wavelength ranges (Col.5 line 20-Col.6 line 50); and detecting an infection state of the patient based at least in part on the estimated leukocyte concentration (figures 1-4, and Col.5 line 5-Col.6 line 40).
	Regarding claim 2, Oppenheimer discloses the optical characteristic comprises one or more of optical scatter and absorption (Col.5 line 20-Col.6 line 50).
	Regarding claim 3, Oppenheimer discloses measuring the optical characteristic at a first wavelength range corresponds to a total particle concentration of the patient fluid and measuring the optical characteristic at a second wavelength range corresponds to a leukocyte concentration of the patient fluid, wherein the first wavelength range is different from the second wavelength range (Col.5 line 20-Col.6 line 50).
	Regarding claim 4, Oppenheimer discloses the first wavelength range is between about 700 nm and about 1 mm and the second wavelength range is between about 260 nm and about 550 nm (Col.5 line 20-Col.6 line 50).
	Regarding claim 5, Oppenheimer discloses measuring the optical characteristic at a first wavelength range corresponds to a total particle concentration of the patient fluid and measuring the optical characteristic at a second wavelength range corresponds to a non-leukocyte particle concentration of the patient fluid, wherein the first wavelength range is different from the second wavelength range (Col.5 line 20-Col.6 line 50).
	Regarding claim 6, Oppenheimer discloses measuring homogeneity of the patient fluid using the sensor; and excluding a set of the optical characteristic measurements from the leukocyte concentration estimation based at least in part on the measured homogeneity. (Col.5 line 20-Col.6 line 50).
	Regarding claim 7, Oppenheimer discloses receiving dialysate fluid through the fluid conduit; and measuring the optical characteristic of the dialysate fluid using the sensor, wherein the dialysate fluid is to be infused in the patient and the patient fluid is drained from the patient, and the estimated leukocyte concentration is based at least in part on the optical characteristic measurement of the dialysate fluid. (Col.5 line 20-Col.6 line 50).
	Regarding claim 8, Oppenheimer discloses estimating an optical characteristic differential between the patient fluid and the dialysate fluid; and updating the infection state of the patient based at least in part on the optical characteristic differential. (Col.5 line 20-Col.6 line 50).
	Regarding claim 9, Oppenheimer discloses measuring one or more of a flow rate and total flow volume of the patient fluid using a flow sensor coupled to the fluid conduit; and normalizing the optical characteristic measurement based on one or more of the flow rate and total flow volume measurement. (figures 1-4, and Col.5 line 5-Col.6 line 40).
	Regarding claim10, Oppenheimer detecting one or more of an obstruction and flow direction based at least in part on the flow rate measurement (Col.5 line 20-Col.6 line 50).
	Regarding claim 11, Oppenheimer discloses estimating one or more of an infusion volume, drainage volume, infusion time, drainage time, and dwell time based at least in part on the flow rate measurement; and estimating one or more of a dialysis efficiency and dialysis adequacy based at least in part on the estimated infusion volume, drainage volume, and dwell time (figures 1-4, and Col.5 line 5-Col.6 line 40).
	Regarding claim 23, Oppenheimer discloses a housing enclosing the optical sensor arrangement, wherein the fluid conduit is configured to releasably engage to the housing (figures 1-4, and Col.5 line 5-Col.6 line 40).
	Regarding claim 24, Oppenheimer discloses the housing is configured to transition between an open configuration with an exposed interior cavity and a closed configuration with an enclosed interior cavity (figures 1-4, and Col.5 line 5-Col.6 line 40).
	Regarding claim 26, Oppenheimer discloses the fluid conduit comprises at least one transparent portion that is substantially transparent to at least one of ultraviolet light, visible light, and infrared radiation (figures 1-4, and Col.5 line 5-Col.6 line 40).
	Regarding claim 27, Oppenheimer discloses the fluid path comprises an inlet configured to couple to at least one of an in-dwelling catheter and a drain line for peritoneal dialysis, and an outlet configured to open towards a drainage vessel (figures 1-4, and Col.5 line 5-Col.6 line 40).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 22-24, 26,27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 11,331,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the reference application and the instant application are directed towards the same invention.
Claims 1-11, 22-24, 26,27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10925549. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the reference application and the instant application are directed towards the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791